Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-20-2001

Pennsylvania Pharm. Assoc v. Houstoun
Precedential or Non-Precedential:

Docket 00-1898




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"Pennsylvania Pharm. Assoc v. Houstoun" (2001). 2001 Decisions. Paper 163.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/163


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed July 20, 2001

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 00-1898

PENNSYLVANIA PHARMACISTS ASSOCIATION; BELL
EDGE PHARMACY; BROAD STREET APOTHECARY;
BURNS PHARMACY; CAMBRIA PHARMACY #3;
CHRISTIAN STREET PHARMACY; ELWYN PHARMACY;
ESTERSON PHARMACY; FOSTERS PHARMACY; GETWELL
PHARMACY; MCKEAN STREET PHARMACY; ROSICA
PHARMACY; S&S COMMUNITY DRUG, INC.; SILVERMAN
PHARMACY; TIOGA DRUG COMPANY; WELDON
PHARMACY, and other Similarly Situated Pharmacies;
TIRELLI, INC., dba BROAD STREET APOTHECARY;
ROBERT SCHREIBER, dba BURNS' PHARMACY;
CAMBRIA PHARMACIES, INC.; BARRY JACOBS, dba
ELWYN PHARMACY; 2401 EAST YORK STREET, INC., dba
ESTERSON'S PHARMACY; RIAZ U. RAHMAN, dba
GETWELL PHARMACY; FOSTER PHARMACY, INC.;
HAUSSMANN'S PHARMACY; MCKEAN STREET
PHARMACY, INC.; THOMAS BETTERIDGE, dba ROSICA
PHARMACY; WELDON PHARMACY, INC,
       Appellants

v.

FEATHER O. HOUSTOUN
(D.C. Civ. No. 99-cv-00491)

Argued: April 20, 2001

Before: ALITO, McKEE, and ALARCON,*
Circuit Judges.



_________________________________________________________________
*Honorable Arthur L. Alarcon, United States Circuit Judge for the Ninth
Circuit, sitting by designation.
Present: BECKER, Chief Judge, MANSMANN, NYGAARD,
ALITO, ROTH, McKEE, RENDELL, BARRY, AMBRO, and
FUENTES, Circuit Judges.

AMENDED O R D E R

A majority of the active judges, who are not recused,
having voted for hearing en banc in the above appeal, it is
ORDERED that the Clerk of this Court list the above case
for hearing en banc at the convenience of the Court.

       BY THE COURT,

       /s/ Edward R. Becker
          Chief Judge

DATED: July 20, 2001

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2